Exhibit 10.3
 
SHARE EXCHANGE AGREEMENT
 
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of January 26, 2012,
is by and among American Strategic Minerals Corporation, a Nevada corporation
(the “Parent”), American Strategic Minerals Corporation, a Colorado corporation
(the “Company”), and the shareholders of the Company (each a “Shareholder” and
collectively the “Shareholders”).  Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”
 
BACKGROUND


The Company has One Hundred Thousand (100,000) shares of common stock (the
“Company Shares”) outstanding, all of which are held by the Shareholders.  The
Shareholders have agreed to transfer the Company Shares in exchange for (i) an
aggregate of Ten Million (10,000,000) newly issued shares of common stock, par
value $0.0001 per share, of the Parent, (after giving effect to a forward split,
by way of a dividend of an additional 0.362612612 shares of Parent common stock
for each one share of common stock outstanding (the “Parent Stock”) such split
having been authorized by the Board of Directors of the Parent on November 25,
2011 and approved by FINRA on December 13, 2011 (the “Forward Split”) and (ii)
warrants to purchase an aggregate of Six Million (6,000,000) shares of the
Parent’s Common Stock at a per share exercise price of $0.50 (the “Parent
Warrants”) issuable to certain Shareholders as further consideration to enter
into this Agreement, the receipt and sufficiency of which is hereby
acknowledged.
 
The exchange of Company Shares for Parent Stock is intended to constitute a
reorganization within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”), or such other tax free reorganization or restructuring
provisions as may be available under the Code.
 
The Board of Directors of each of the Parent and the Company has determined that
it is desirable to affect this plan of reorganization and share exchange.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I

Exchange of Shares
 
SECTION 1.01.                                (a)           Exchange by the
Shareholders.  At the Closing (as defined in Section 1.02), the Shareholders
shall sell, transfer, convey, assign and deliver to the Parent all of the
Company Shares free and clear of all Liens in exchange for (i) an aggregate of
Ten Million (10,000,000) shares of Parent Stock, after giving effect to the
Forward Split and (ii) Parent Warrants to purchase an aggregate of Six Million
(6,000,000) shares of the Parent’s common stock, issuable to certain
shareholders and in such amounts as set forth on Exhibit A, attached hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 1.02.                                Closing.  The closing (the
“Closing”) of the transactions contemplated by this Agreement (the
“Transactions”) shall take place at such location to be determined by the
Company and Parent, commencing upon the satisfaction or waiver of all conditions
and obligations of the Parties to consummate the Transactions contemplated
hereby (other than conditions and obligations with respect to the actions that
the respective Parties will take at Closing) or such other date and time as the
Parties may mutually determine (the “Closing Date”).
 
ARTICLE II

 
Representations and Warranties of the Shareholders
 
Each Shareholder individually, hereby represents and warrants to the Parent, as
follows:
 
SECTION 2.01.                                Good Title.  The Shareholder is the
record and beneficial owner, and has good and marketable title to its Company
Shares, with the right and authority to sell and deliver such Company Shares to
Parent as provided herein.  Upon registering of the Parent as the new owner of
such Company Shares in the share register of the Company, the Parent will
receive good title to such Company Shares, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, shareholder
agreements and other encumbrances (collectively, “Liens”).
 
SECTION 2.02.                                Power and Authority.  All acts
required to be taken by the Shareholder to enter into this Agreement and to
carry out the Transactions have been properly taken.  This Agreement constitutes
a legal, valid and binding obligation of the Shareholder, enforceable against
such Shareholder in accordance with the terms hereof.
 
SECTION 2.03.                                No Conflicts.  The execution and
delivery of this Agreement by the Shareholder and the performance by the
Shareholder of his obligations hereunder in accordance with the terms hereof:
(i) will not require the consent of any third party or any federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign (“Governmental Entity”) under any statutes, laws,
ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (ii) will not violate any Laws applicable to
such Shareholder; and (iii) will not violate or breach any contractual
obligation to which such Shareholder is a party.
 
SECTION 2.04.                                No Finder’s Fee.  The Shareholder
has not created any obligation for any finder’s, investment banker’s or broker’s
fee in connection with the Transactions that the Company or the Parent will be
responsible for.
 
SECTION 2.05.                                Purchase Entirely for Own
Account.  The Parent Stock and, in certain instances, the Parent Warrants,
proposed to be acquired by the Shareholder hereunder will be acquired for
investment for his own account, and not with a view to the resale or
distribution of any part thereof, and the Shareholder has no present intention
of selling or otherwise distributing the Parent Stock, the Parent Warrants and
the shares of Parent’s common stock issuable upon exercise of the Parent
Warrants, except in compliance with applicable securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.06.                                Available Information.  The
Shareholder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Parent.
 
SECTION 2.07.                                Non-Registration. The Shareholder
understands that the Parent Stock, the Parent Warrants and the shares of
Parent’s common stock issuable upon exercise of the Parent Warrants have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) and, if issued in accordance with the provisions of this Agreement, will
be issued by reason of a specific exemption from the registration provisions of
the Securities Act which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of the Shareholder’s representations
as expressed herein.
 
SECTION 2.08.                                Restricted Securities. The
Shareholder understands that the Parent Stock and the Parent Warrants are
characterized as “restricted securities” under the Securities Act inasmuch as
this Agreement contemplates that, if acquired by the Shareholder pursuant
hereto, the Parent Stock and the Parent Warrants would be acquired in a
transaction not involving a public offering.  The Shareholder further
acknowledges that if the Parent Stock and the Parent Warrants are issued to the
Shareholder in accordance with the provisions of this Agreement, such Parent
Stock and Parent Warrants may not be resold without registration under the
Securities Act or the existence of an exemption therefrom.  The Shareholder
represents that it is familiar with Rule 144 promulgated under the Securities
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act.
 
SECTION 2.09.                                Legends.  It is understood that the
Parent Stock, the Parent Warrants and the common stock issuable upon exercise of
the Parent Warrants will bear the following legend or another legend that is
similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.10.                                Accredited Investor.  The
Shareholder is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and the Shareholder was not organized for the specific purpose of
acquiring the Parent Stock or the Parent Warrants.
 
SECTION 2.11                                Shareholder Acknowledgment.  Each of
the Shareholders acknowledges that he or she has read the representations and
warranties of the Company set forth in Article III herein and such
representations and warranties are, to the best of his or her knowledge, true
and correct as of the date hereof.


ARTICLE III

 
Representations and Warranties of the Company
 
The Company may previously have provided to the Parent a Disclosure Schedule
(the “Company Disclosure Schedule”). The Company represents and warrants to the
Parent, except as set forth in the Company Disclosure Schedule, regardless of
whether or not the Company Disclosure Schedule is referenced with respect to any
particular representation or warranty, as follows:
 
SECTION 3.01.                                Organization, Standing and
Power.  The Company is duly incorporated or organized, validly existing and in
good standing under the laws of the State of Colorado and has the corporate
power and authority and possesses all governmental franchises, licenses,
permits, authorizations and approvals necessary to enable it to own, lease or
otherwise hold its properties and assets and to conduct its businesses as
presently conducted, other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse
Effect”).  The Company is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a Company Material Adverse Effect.  The
Company has delivered to the Parent true and complete copies of the articles of
incorporation and bylaws of the Company, each as amended to the date of this
Agreement (as so amended, the “Company Charter Documents”).
 
SECTION 3.02.                                Capital Structure.  The authorized
share capital of the Company consists of One Hundred Thousand (100,000) shares
of common stock with One Hundred Thousand (100,000) shares outstanding and 0
shares of preferred stock authorized.    No shares or other voting securities of
the Company are issued, reserved for issuance or outstanding. All outstanding
shares of the Company are duly authorized, validly issued, fully paid and
non-assessable and not subject to or issued in violation of any purchase option,
call option, right of first refusal, preemptive right, subscription right or any
similar right under any provision of the applicable corporate laws of its state
of incorporation, the Company Charter Documents or any Contract (as defined in
Section 3.04) to which the Company is a party or otherwise bound.  There are no
bonds, debentures, notes or other indebtedness of the Company having the right
to vote (or convertible into, or exchangeable for, securities having the right
to vote) on any matters on which holders of Company Shares may vote (“Voting
Company Debt”).  Except as otherwise set forth herein, as of the date of this
Agreement, there are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Company is a party or by which the Company is bound (i)
obligating the Company to issue, deliver or sell, or cause to be issued,
delivered or sold, additional shares or other equity interests in, or any
security convertible or exercisable for or exchangeable into any shares or
capital stock or other equity interest in, the Company or any Voting Company
Debt, (ii) obligating the Company to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking or (iii) that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of the shares or capital stock of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.03.                                Authority; Execution and Delivery;
Enforceability.  The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Transactions.  The
execution and delivery by the Company of this Agreement and the consummation by
the Company of the Transactions have been duly authorized and approved by the
Board of Directors of the Company and no other corporate proceedings on the part
of the Company are necessary to authorize this Agreement and the
Transactions.  When executed and delivered, this Agreement will be enforceable
against the Company in accordance with its terms, subject to bankruptcy,
insolvency and similar laws of general applicability as to which the Company is
subject.
 
SECTION 3.04.                                No Conflicts; Consents.
 
(a)           The execution and delivery by the Company of this Agreement does
not, and the consummation of the Transactions and compliance with the terms
hereof and thereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any Lien upon any
of the properties or assets of the Company under any provision of (i) the
Company Charter Documents, (ii) any material contract, lease, license,
indenture, note, bond, agreement, permit, concession, franchise or other
instrument (a “Contract”) to which the Company is a party or by which any of
their respective properties or assets is bound or (iii) subject to the filings
and other matters referred to in Section 3.04(b), any material judgment, order
or decree (“Judgment”) or material Law applicable to the Company or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.
 
(b)           Except for required filings with the Securities and Exchange
Commission (the “SEC”) and applicable “Blue Sky” or state securities
commissions, no material consent, approval, license, permit, order or
authorization (“Consent”) of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Company in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.05.                                Taxes.
 
(a)           The Company has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a Company Material Adverse
Effect.  All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Company Material Adverse Effect.  There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of the Company know of no basis for any such claim.
 
(b)           If applicable, the Company has established an adequate reserve
reflected on its financial statements for all Taxes payable by the Company (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Company, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect.
 
(c)           For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.06.                                Benefit Plans.  The Company does
not have or maintain any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, share ownership,
share purchase, share option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical or other plan, arrangement
or understanding (whether or not legally binding) providing benefits to any
current or former employee, officer or director of the Company (collectively,
“Company Benefit Plans”).  As of the date of this Agreement there are no
severance or termination agreements or arrangements between the Company and any
current or former employee, officer or director of the Company, nor does the
Company have any general severance plan or policy.
 
SECTION 3.07.                                Litigation.  There is no action,
suit, inquiry, notice of violation, proceeding (including any partial proceeding
such as a deposition) or investigation pending or threatened in writing against
or affecting the Company, or any of its properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility (“Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of this Agreement or the Parent
Stock or (ii) could, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect.  Neither the Company nor any director or officer thereof (in his
or her capacity as such), is or has been the subject of any Action involving a
claim or violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.08.                                Compliance with Applicable
Laws.  The Company is in compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse
Effect.  This Section 3.08 does not relate to matters with respect to Taxes,
which are the subject of Section 3.05.
 
SECTION 3.09.                                Brokers; Schedule of Fees and
Expenses.  Except for those brokers as to which the Company and Parent shall be
solely responsible, no broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company.
 
SECTION 3.10.                                Contracts.  Except as disclosed in
the Company Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company and its subsidiaries taken as a
whole.  The Company is not in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Company Material Adverse Effect.
 
SECTION 3.11.                                Title to Properties.  The Company
does not own any real property.  The Company has sufficient title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses.  All such assets and properties, other than assets and
properties in which the Company has leasehold interests, are free and clear of
all Liens other than those Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Company to conduct business as
currently conducted.
 
SECTION 3.12.                                Reserved.
 
SECTION 3.13.                                Insurance.  The Company does not
hold any insurance policy.
 
SECTION 3.14.                                Transactions With Affiliates and
Employees.  Except as set forth in the Company Disclosure Schedule, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.15.                                Application of Takeover
Protections.  The Company has taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could become applicable to the Shareholders as
a result of the Shareholders and the Company fulfilling their obligations or
exercising their rights under this Agreement, including, without limitation, the
issuance of the Parent Stock and the Shareholders’ ownership of the Parent
Stock.
 
SECTION 3.16.                                No Additional Agreements.  The
Company does not have any agreement or understanding with the Shareholder with
respect to the Transactions other than as specified in this Agreement.
 
SECTION 3.17.                                Investment Company.  The Company is
not, and is not an affiliate of, and immediately following the Closing will not
have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 3.18.                                Disclosure.  The Company confirms
that neither it nor any person acting on its behalf has provided the
Shareholders or their respective agents or counsel with any information that the
Company believes constitutes material, non-public information, except insofar as
the existence and terms of the proposed transactions hereunder may constitute
such information and except for information that will be disclosed by the Parent
under a current report on Form 8-K filed no later than four (4) business days
after the Closing.  The Company understands and confirms that the Parent will
rely on the foregoing representations and covenants in effecting transactions in
securities of the Parent.  All disclosure provided to the Parent regarding the
Company, its business and the Transactions, furnished by or on behalf of the
Company (including the Company’s representations and warranties set forth in
this Agreement) are true and correct and do not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 3.19.                                Absence of Certain Changes or
Events.  Except in connection with the Transactions and as disclosed in the
Company Disclosure Schedule, from December 31, 2011 to the date of this
Agreement, the Company has conducted its business only in the ordinary course,
and during such period there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Company, except changes in the ordinary course of
business that have not caused, in the aggregate, a Company Material Adverse
Effect;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Company Material Adverse Effect;
 
(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Company, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Company
Material Adverse Effect;
 
(e)           any material change to a material Contract by which the Company or
any of its assets is bound or subject;
 
(f)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and does not materially impair the Company’s
ownership or use of such property or assets;
 
(g)           any loans or guarantees made by the Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(h)           any alteration of the Company’s method of accounting or the
identity of its auditors;
 
(i)           any declaration or payment of dividend or distribution of cash or
other property to the Shareholders or any purchase, redemption or agreements to
purchase or redeem any Company Shares;
 
(j)           any issuance of equity securities to any officer, director or
affiliate; or
 
(k)           any arrangement or commitment by the Company to do any of the
things described in this Section.
 
SECTION 3.20.                                Foreign Corrupt Practices.  Neither
the Company, nor, to the Company’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Company has, in the course of
its actions for, or on behalf of, the Company (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
 
ARTICLE IV

 
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of the Agreement (the “Parent SEC Documents”), or in a
Disclosure Schedule delivered by the Parent to the Company and the Shareholders
(the “Parent Disclosure Schedule”):
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.01.                                Organization, Standing and
Power.  The Parent is duly organized, validly existing and in good standing
under the laws of the State of Nevada and has full corporate power and authority
and possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Parent, a material adverse
effect on the ability of the Parent to perform its obligations under this
Agreement or on the ability of the Parent to consummate the Transactions (a
“Parent Material Adverse Effect”).  The Parent is duly qualified to do business
in each jurisdiction where the nature of its business or their ownership or
leasing of its properties make such qualification necessary and where the
failure to so qualify would reasonably be expected to have a Parent Material
Adverse Effect.  The Parent has delivered to the Company true and complete
copies of the articles of incorporation of the Parent, as amended to the date of
this Agreement (as so amended, the “Parent Charter”), and the Bylaws of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Bylaws”).
 
SECTION 4.02.                                Subsidiaries; Equity
Interests.  Except for Verve Holdings, Inc. or as set forth in the Parent SEC
Documents, the Parent does not own, directly or indirectly, any capital stock,
membership interest, partnership interest, joint venture interest or other
equity interest in any person.
 
SECTION 4.03.                                Capital Structure.  The authorized
capital stock of the Parent consists of Two Hundred Million (200,000,000) shares
of common stock, par value $0.0001 per share, and Fifty Million (50,000,000)
shares of preferred stock, par value $0.0001 per share, of which (i) 12,269,144
shares of Parent Stock are issued and outstanding (after giving effect to the
Forward Split but before giving effect to the issuances to be made at Closing
and certain cancellations or outstanding Parent Stock), (ii) no shares of
preferred stock are outstanding, and (iii) no shares of Parent Stock or
preferred stock are held by the Parent in its treasury.  No other shares of
capital stock or other voting securities of the Parent were issued, reserved for
issuance or outstanding.  All outstanding shares of the capital stock of the
Parent are, and all such shares that may be issued prior to the date hereof will
be when issued, duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the Nevada Revised Statutes, the Parent Charter,
the Parent Bylaws or any Contract to which the Parent is a party or otherwise
bound.  There are no bonds, debentures, notes or other indebtedness of the
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which holders of Parent
Stock may vote (“Voting Parent Debt”).  Except in connection with the
Transactions, as of the date of this Agreement, there are no options, warrants,
rights, convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which the Parent is a party or by
which it is bound (i) obligating the Parent to issue, deliver or sell, or cause
to be issued, delivered or sold, additional shares of capital stock or other
equity interests in, or any security convertible or exercisable for or
exchangeable into any capital stock of or other equity interest in, the Parent
or any Voting Parent Debt, (ii) obligating the Parent to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the capital stock of the Parent.  As
of the date of this Agreement, there are no outstanding contractual obligations
of the Parent to repurchase, redeem or otherwise acquire any shares of capital
stock of the Parent.   The Parent is not a party to any agreement granting any
security holder of the Parent the right to cause the Parent to register shares
of the capital stock or other securities of the Parent held by such security
holder under the Securities Act.  The stockholder list provided to the Company
is a current stockholder list generated by its stock transfer agent, and such
list accurately reflects all of the issued and outstanding shares of the Parent
Stock as at the Closing.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 4.04.                                Authority; Execution and Delivery;
Enforceability.  The execution and delivery by the Parent of this Agreement and
the consummation by the Parent of the Transactions have been duly authorized and
approved by the Board of Directors of the Parent and no other corporate
proceedings on the part of the Parent are necessary to authorize this Agreement
and the Transactions. This Agreement constitutes a legal, valid and binding
obligation of the Parent, enforceable against the Parent in accordance with the
terms hereof.
 
SECTION 4.05.                                No Conflicts; Consents.
 
(a)           The execution and delivery by the Parent of this Agreement, does
not, and the consummation of Transactions and compliance with the terms hereof
and thereof will not, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or to increased, additional, accelerated or
guaranteed rights or entitlements of any person under, or result in the creation
of any Lien upon any of the properties or assets of the Parent under, any
provision of (i) the Parent Charter or Parent Bylaws, (ii) any material Contract
to which the Parent is a party or by which any of its properties or assets is
bound or (iii) subject to the filings and other matters referred to in Section
4.05(b), any material Judgment or material Law applicable to the Parent or its
properties or assets, other than, in the case of clauses (ii) and (iii) above,
any such items that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Parent Material Adverse Effect.
 
(b)           No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Parent in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, other
than the (A) filing with the SEC of reports under Sections 13 and 16 of the
Exchange Act, and (B) filings under state “blue sky” laws, as each may be
required in connection with this Agreement and the Transactions.
 
SECTION 4.06.                                SEC Documents; Undisclosed
Liabilities.
 
(a)           The Parent has filed all Parent SEC Documents since January 5,
2012, pursuant to Sections 13 and 15 of the Exchange Act, as applicable (the
“Parent SEC Documents”).
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           As of its respective filing date, each Parent SEC Document
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC Document, and did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Except to the extent that information contained
in any Parent SEC Document has been revised or superseded by a later filed
Parent SEC Document, none of the Parent SEC Documents contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Parent included in the Parent SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with the U.S. generally accepted accounting principles
(“GAAP”) (except, in the case of unaudited statements, as permitted by the rules
and regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the financial position of Parent as of the dates thereof and the results of its
operations and cash flows for the periods shown (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 
(c)           Except as set forth in the Parent SEC Documents, the Parent has no
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) required by GAAP to be set forth on a balance sheet of the Parent
or in the notes thereto.  The Parent Disclosure Schedule sets forth all
financial and contractual obligations and liabilities (including any obligations
to issue capital stock or other securities of the Parent) due after the date
hereof.  As of the date hereof, all liabilities of the Parent have been paid off
and shall in no event remain liabilities of the Parent, the Company or the
Shareholders following the Closing.
 
SECTION 4.07.                                Information Supplied.  None of the
information supplied or to be supplied by the Parent for inclusion or
incorporation by reference in any SEC filing or report contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they are made, not misleading.
 
SECTION 4.08.                                Absence of Certain Changes or
Events.  Except as disclosed in the filed Parent SEC Documents or in the Parent
Disclosure Schedule, from the date of the most recent audited financial
statements included in the filed Parent SEC Documents to the date of this
Agreement, the Parent has conducted its business only in the ordinary course,
and during such period there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Parent Material Adverse Effect;
 
(c)           any waiver or compromise by the Parent of a valuable right or of a
material debt owed to it;
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           any satisfaction or discharge of any lien, claim, or encumbrance
or payment of any obligation by the Parent, except in the ordinary course of
business and the satisfaction or discharge of which would not have a Parent
Material Adverse Effect;
 
(e)           any material change to a material Contract by which the Parent or
any of its assets is bound or subject;
 
(f)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(g)           any resignation or termination of employment of any officer of the
Parent;
 
(h)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Parent, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair the Parent’s ownership
or use of such property or assets;
 
(i)           any loans or guarantees made by the Parent to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(j)           any declaration, setting aside or payment or other distribution in
respect of any of the Parent’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Parent;
 
(k)           any alteration of the Parent’s method of accounting or the
identity of its auditors;
 
(l)           any issuance of equity securities to any officer, director or
affiliate, except pursuant to existing Parent stock option plans; or
 
(m)           any arrangement or commitment by the Parent to do any of the
things described in this Section 4.08.
 
SECTION 4.09.                                Taxes.
 
(a)           The Parent has timely filed, or has caused to be timely filed on
its behalf, all Tax Returns required to be filed by it, and all such Tax Returns
are true, complete and accurate, except to the extent any failure to file, any
delinquency in filing or any inaccuracies in any filed Tax Returns, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Parent Material Adverse Effect.  All Taxes shown to be due on such Tax Returns,
or otherwise owed, has been timely paid, except to the extent that any failure
to pay, individually or in the aggregate, has not had and would not reasonably
be expected to have a Parent Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           The most recent financial statements contained in the Parent SEC
Documents reflect an adequate reserve for all Taxes payable by the Parent (in
addition to any reserve for deferred Taxes to reflect timing differences between
book and Tax items) for all Taxable periods and portions thereof through the
date of such financial statements.  No deficiency with respect to any Taxes has
been proposed, asserted or assessed against the Parent, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.
 
(c)           There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on the assets of the Parent.  The Parent is not bound by any
agreement with respect to Taxes.
 
SECTION 4.10.                                Absence of Changes in Benefit
Plans.  From the date of the most recent audited financial statements included
in the Parent SEC Documents to the date of this Agreement, there has not been
any adoption or amendment in any material respect by Parent of any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, stock ownership, stock purchase, stock
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of Parent (collectively, “Parent Benefit
Plans”).  As of the date of this Agreement there are not any employment,
consulting, indemnification, severance or termination agreements or arrangements
between the Parent and any current or former employee, officer or director of
the Parent, nor does the Parent have any general severance plan or policy.
 
SECTION 4.11.                                ERISA Compliance; Excess Parachute
Payments.  The Parent does not, and since its inception never has, maintained,
or contributed to any “employee pension benefit plans” (as defined in Section
3(2) of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other Parent Benefit Plan for the benefit of any current or former
employees, consultants, officers or directors of Parent.
 
SECTION 4.12.                                Litigation.  Except as disclosed in
the Parent SEC Documents, there is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Parent Stock or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect.  Neither the Parent nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
SECTION 4.13.                                Compliance with Applicable
Laws.  Except as disclosed in the Parent SEC Documents, the Parent is in
compliance with all applicable Laws, including those relating to occupational
health and safety, the environment, export controls, trade sanctions and
embargoes, except for instances of noncompliance that, individually and in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect.  Except as set forth in the Parent SEC Documents, the
Parent has not received any written communication during the past two years from
a Governmental Entity that alleges that the Parent is not in compliance in any
material respect with any applicable Law.  The Parent is in compliance with all
effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Parent
Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 4.14.                                Contracts.  Except as disclosed in
the Parent SEC Documents, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole.  The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 4.15.                                Title to Properties.  The Parent
has good title to, or valid leasehold interests in, all of its properties and
assets used in the conduct of its businesses.  All such assets and properties,
other than assets and properties in which the Parent has leasehold interests,
are free and clear of all Liens and except for Liens that, in the aggregate, do
not and will not materially interfere with the ability of the Parent to conduct
business as currently conducted.  The Parent has complied in all material
respects with the terms of all material leases to which it is a party and under
which it is in occupancy, and all such leases are in full force and effect.  The
Parent enjoys peaceful and undisturbed possession under all such material
leases.
 
SECTION 4.16.                                Intellectual Property.  The Parent
owns, or is validly licensed or otherwise has the right to use, all Intellectual
Property Rights which are material to the conduct of the business of the Parent
taken as a whole.  The Parent Disclosure Schedule sets forth a description of
all Intellectual Property Rights which are material to the conduct of the
business of the Parent taken as a whole.  No claims are pending or, to the
knowledge of the Parent, threatened that the Parent is infringing or otherwise
adversely affecting the rights of any person with regard to any Intellectual
Property Right.  To the knowledge of the Parent, no person is infringing the
rights of the Parent with respect to any Intellectual Property Right.
 
SECTION 4.17.                                Labor Matters.  There are no
collective bargaining or other labor union agreements to which the Parent is a
party or by which it is bound.  No material labor dispute exists or, to the
knowledge of the Parent, is imminent with respect to any of the employees of the
Parent.
 
SECTION 4.18.                                Transactions With Affiliates and
Employees.  Except as set forth in the Parent SEC Documents, none of the
officers or directors of the Parent and, to the knowledge of the Parent, none of
the employees of the Parent is presently a party to any transaction with the
Parent or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 4.19.                                Application of Takeover
Protections.  The Parent has taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Parent’s charter documents or the laws of its
state of incorporation that is or could become applicable to the Shareholders as
a result of the Shareholders and the Parent fulfilling their obligations or
exercising their rights under this Agreement, including, without limitation, the
issuance of the Parent Stock and the Shareholders’ ownership of the Parent
Stock.
 
SECTION 4.20.                                No Additional Agreements.  The
Parent does not have any agreement or understanding with the Shareholders with
respect to the Transactions other than as specified in this Agreement.
 
SECTION 4.21.                                Investment Company.  The Parent is
not, and is not an affiliate of, and immediately following the Closing will not
have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 4.22.                                Disclosure.  The Parent confirms
that neither it nor any person acting on its behalf has provided any Shareholder
or its respective agents or counsel with any information that the Parent
believes constitutes material, non-public information except insofar as the
existence and terms of the proposed transactions hereunder may constitute such
information and except for information that will be disclosed by the Parent
under a current report on Form 8-K filed after the Closing.  All disclosure
provided to the Shareholders regarding the Parent, its business and the
transactions contemplated hereby, furnished by or on behalf of the Parent
(including the Parent’s representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
SECTION 4.23.                                Certain Registration
Matters.  Except as specified in the Parent SEC Documents or the Parent
Disclosure Schedules, the Parent has not granted or agreed to grant to any
person any rights (including “piggy-back” registration rights) to have any
securities of the Parent registered with the SEC or any other governmental
authority that have not been satisfied.
 
SECTION 4.24.                                Listing and Maintenance
Requirements.  The Parent is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Parent Stock on the
trading market on which the shares of Parent Stock are currently listed or
quoted.  The issuance and sale of the shares of Parent Stock under this
Agreement does not contravene the rules and regulations of the trading market on
which the Parent Stock are currently listed or quoted, and no approval of the
stockholders of the Parent is required for the Parent to issue and deliver to
the Shareholders the Parent Stock contemplated by this Agreement.
 
ARTICLE V

 
Deliveries
 
SECTION 5.01.                                Deliveries of the Shareholders.
 
(a)           Concurrently herewith the Shareholders are delivering to the
Parent this Agreement executed by the Shareholders.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           At or prior to the Closing, the Shareholders shall deliver to the
Parent:
 
 
(i)
certificates representing its Company Shares; and

 
 
(ii)
this Agreement which shall constitute a duly executed share transfer power for
transfer by the Shareholders of their Company Shares to the Parent (which
Agreement shall constitute a limited power of attorney in the Parent or any
officer thereof to effectuate any Share transfers as may be required under
applicable law, including, without limitation, recording such transfer in the
share registry maintained by the Company for such purpose).

 
SECTION 5.02.                                Deliveries of the Parent.
 
(a)           Concurrently herewith, the Parent is delivering to the
Shareholders and to the Company, a copy of this Agreement executed by the
Parent.
 
(b)           At or prior to the Closing, the Parent shall deliver to the
Company:
 
 
(i)
a certificate from the Parent, signed by its Secretary or Assistant Secretary
certifying that the attached copies of the Parent Charter, Parent Bylaws and
resolutions of the Board of Directors of the Parent and of the stockholders of
the Parent approving this Agreement and the transactions contemplated hereunder,
are all true, complete and correct and remain in full force and effect;

 
 
(ii)
a letter of resignation of the sole officer and director of Parent from all
offices and directorships he holds with the Parent;

 
 
(iii)
evidence of the election of George Glasier, David Andrews, David Rector, Joshua
Bleak, Kyle Kimmerle and Stuart Smith as the directors of the Parent effective
upon the Closing;

 
 
(iv)
evidence of the election of George Glasier as President and Chief Executive
Officer, Michael Moore as Vice President and Chief Operating Officer and
Kathleen Glasier as Secretary of the Parent effective upon the Closing;

 
 
(v)
such pay-off letters and releases relating to liabilities as the Company shall
require in order to result in the Parent having no liabilities at Closing and
such pay-off letters and releases shall be in form and substance satisfactory to
the Company; and

 
 
17

--------------------------------------------------------------------------------

 
 
 
(vi)
if requested, the results of UCC, judgment lien and tax lien searches with
respect to the Parent, the results of which indicate no liens on the assets of
the Parent.

 
(c)           Promptly following the Closing, the Parent shall deliver to the
Shareholders, certificates representing the new shares of Parent Stock issued to
the Shareholders set forth on Exhibit A and the Parent Warrants, issued to those
Shareholders and in such amounts as indicated on Exhibit A.
 


SECTION 5.03.                                Deliveries of the Company.
 
(a)           Concurrently herewith, the Company is delivering to the Parent
this Agreement executed by the Company.
 
(b)           At or prior to the Closing, the Company shall deliver to the
Parent a certificate from the Company, signed by its Secretary or Assistant
Secretary certifying that the attached copies of the Company’s Charter Documents
and resolutions of the Board of Directors of the Company approving this
Agreement and the Transactions, are all true, complete and correct and remain in
full force and effect.
 
ARTICLE VI

 
Conditions to Closing
 
SECTION 6.01.                                Shareholders and Company Conditions
Precedent.  The obligations of the Shareholders and the Company to enter into
and complete the Closing is subject, at the option of the Shareholders and the
Company, to the fulfillment on or prior to the Closing Date of the following
conditions.
 
(a)           Representations and Covenants. The representations and warranties
of the Parent contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date.  The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing
Date.  The Parent shall have delivered to the Shareholder and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b)           Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Company or the Shareholders, a materially adverse effect on the
assets, properties, business, operations or condition (financial or otherwise)
of the Parent or the Company.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
October 31, 2011 which has had or is reasonably likely to cause a Parent
Material Adverse Effect.
 
(d)           Post-Closing Capitalization.  At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of capital stock of the  Parent, on a fully-diluted basis, shall be as
described in the Parent SEC Documents.
 
(e)           SEC Reports.  The Parent shall have filed all reports and other
documents required to be filed by Parent under the U.S. federal securities laws
through the Closing Date.
 
(f)           OTCBB Quotation.  The Parent shall have maintained its status as a
Company whose common stock is quoted on the Over-the-Counter Bulletin Board and
Parent shall not have received any notice that any reason shall exist as to why
such status shall not continue immediately following the Closing.
 
(g)           Deliveries.  The deliveries specified in Section 5.02 shall have
been made by the Parent.
 
(h)           No Suspensions of Trading in Parent Stock; Listing.  Trading in
the Parent Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Parent) at any
time since the date of execution of this Agreement, and the Parent Stock shall
have been at all times since such date listed for trading on a trading market.
 
(i)           Satisfactory Completion of Due Diligence.  The Company and the
Shareholders shall have completed their legal, accounting and business due
diligence of the Parent and the results thereof shall be satisfactory to the
Company and the Shareholders in their sole and absolute discretion.
 
(j)           Employment Agreements.  The board of directors of the Parent shall
have approved an employment agreement with George Glasier to serve as President
and Chief Executive Officer of the Parent, in form and substance satisfactory to
George Glasier.
 


SECTION 6.02.                                Parent Conditions Precedent.  The
obligations of the Parent to enter into and complete the Closing are subject, at
the option of the Parent, to the fulfillment on or prior to the Closing Date of
the following conditions, any one or more of which may be waived by the Parent
in writing.
 
(a)           Representations and Covenants.  The representations and warranties
of the Shareholders and the Company contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date.  The Shareholders and the
Company shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the Shareholders and the Company on or prior to the Closing Date.  The
Company shall have delivered to the Parent, if requested, a certificate, dated
the Closing Date, to the foregoing effect.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Litigation.  No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order in
connection with such Transactions, or which has or may have, in the reasonable
opinion of the Parent, a materially adverse effect on the assets, properties,
business, operations or condition (financial or otherwise) of the Parent.
 
(c)           No Material Adverse Change.  There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
December 31, 2011 which has had or is reasonably likely to cause a Company
Material Adverse Effect.
 
(d)           Deliveries.  The deliveries specified in Section 5.01 and Section
5.03 shall have been made by the Shareholders and the Company, respectively.
 
(e)           Post-Closing Capitalization.  At, and immediately after, the
Closing, the authorized capitalization, and the number of issued and outstanding
shares of the Company, on a fully-diluted basis, shall be described in the
Company Disclosure Schedule.
 
(f)           Satisfactory Completion of Due Diligence.  The Parent shall have
completed its legal, accounting and business due diligence of the Company and
the results thereof shall be satisfactory to the Parent in its sole and absolute
discretion.
 
ARTICLE VII

 
Covenants
 
SECTION 7.01.                                Public Announcements.  The Parent
and the Company will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press releases or other
public statements with respect to the Agreement and the Transactions and shall
not issue any such press release or make any such public statement prior to such
consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchanges.
 
SECTION 7.02.                                Fees and Expenses.  All fees and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such fees or expenses, whether or not this Agreement is consummated.
 
SECTION 7.03.                                Continued Efforts.  Each Party
shall use commercially reasonable efforts to (a) take all action reasonably
necessary to consummate the Transactions, and (b) take such steps and do such
acts as may be necessary to keep all of its representations and warranties true
and correct as of the Closing Date with the same effect as if the same had been
made, and this Agreement had been dated, as of the Closing Date.
 
SECTION 7.04.                                Exclusivity.  Each of the Parent
and the Company shall not (and shall not cause or permit any of their affiliates
to) engage in any discussions or negotiations with any person or take any action
that would be inconsistent with the Transactions and that has the effect of
avoiding the Closing contemplated hereby.  Each of the Parent and the Company
shall notify each other immediately if any person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.
 
 
20

--------------------------------------------------------------------------------

 
 
SECTION 7.05.                                Filing of 8-K and Press
Release.  The Parent shall file, no later than four (4) business days of the
Closing Date, a current report on Form 8-K and attach as exhibits all relevant
agreements with the SEC disclosing the terms of this Agreement and other
requisite disclosure regarding the Transactions.
 
SECTION 7.06.                                Access.  Each Party shall permit
representatives of any other Party to have full access to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to such Party.
 
SECTION 7.07.                                Preservation of Business.  From the
date of this Agreement until the Closing Date, the Company and the Parent shall
operate only in the ordinary and usual course of business consistent with their
respective past practices (provided, however, that Parent shall not issue any
securities without the prior written consent of the Company), and shall use
reasonable commercial efforts to (a) preserve intact their respective business
organizations, (b) preserve the good will and advantageous relationships with
customers, suppliers, independent contractors, employees and other persons
material to the operation of their respective businesses, and (c) not permit any
action or omission that would cause any of their respective  representations or
warranties contained herein to become inaccurate or any of their respective
covenants to be breached in any material respect.
 
ARTICLE VIII

 
Miscellaneous
 
SECTION 8.01.                                Notices.  All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be deemed given upon receipt by the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):
 
If to the Parent, to:
American Strategic Minerals Corporation
c/o ____________
________________________________


If to the Company, to:


American Strategic Minerals Corporation
27745 West Fifth Avenue
Nucla, CO 81424-0326


If to the Shareholders at the addresses set forth in Exhibit A hereto.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 8.02.                                Amendments; Waivers; No Additional
Consideration.  No provision of this Agreement may be waived or amended except
in a written instrument signed by the Company, Parent and the Shareholders.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any Party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
SECTION 8.03.                                Replacement of Securities.  If any
certificate or instrument evidencing any Parent Stock or Parent Warrants, as the
case may be, is mutilated, lost, stolen or destroyed, the Parent shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Parent of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Parent Stock or Parent Warrant,
as the case may be.  If a replacement certificate or instrument evidencing any
Parent Stock or  Parent Warrant is requested due to a mutilation thereof, the
Parent may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.
 
SECTION 8.04.                                Remedies.  In addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of damages, the Shareholders, Parent and the Company will be entitled
to specific performance under this Agreement.  The Parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
SECTION 8.05.                                Limitation of
Liability.  Notwithstanding anything herein to the contrary, each of the Parent
and the Company acknowledge and agree that the liability of the  Shareholders
arising directly or indirectly, under any transaction document of any and every
nature whatsoever shall be satisfied solely out of the assets of the
Shareholders, and that no trustee, officer, other investment vehicle or any
other affiliate of the Shareholders or any investor, shareholder or holder of
shares of beneficial interest of the Shareholders shall be personally liable for
any liabilities of the Shareholders.
 
SECTION 8.06.                                Interpretation.  When a reference
is made in this Agreement to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
 
SECTION 8.07.                                Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or Law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions contemplated hereby is not
affected in any manner materially adverse to any Party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that Transactions contemplated hereby are fulfilled
to the extent possible.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 8.08.                                Counterparts; Facsimile
Execution.  This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties.  Facsimile execution and delivery of this
Agreement is legal, valid and binding for all purposes.
 
SECTION 8.09.                                Entire Agreement; Third Party
Beneficiaries. This Agreement, taken together with the Company Disclosure
Schedule and the Parent Disclosure Schedule, (a) constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the Transactions and (b) are not
intended to confer upon any person other than the Parties any rights or
remedies.
 
SECTION 8.10.                                Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of Nevada, without reference to principles of conflicts of laws.  Any
action or proceeding brought for the purpose of enforcement of any term or
provision of this Agreement shall be brought only in the Federal or state courts
sitting in Nevada, and the parties hereby waive any and all rights to trial by
jury.
 
SECTION 8.11.                                Assignment.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties.  Any purported
assignment without such consent shall be void.  Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.
 
 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.
 
The Parent:
AMERICAN STRATEGIC MINERALS CORPORATION (Nevada)                  
By:
      Name: Andrew Uribe     Title: Chief Executive Officer and Chief Financial
Officer          

 


The Company:
AMERICAN STRATEGIC MINERALS CORPORATION (Colorado)                  
By:
      Name: Kathleen Glasier     Title: President and Chief Executive Officer  
       

 
 
 
[Signature Page to Share Exchange Agreement]


 
 

--------------------------------------------------------------------------------

 
 
The undersigned Shareholders execute and deliver this Agreement for the sole
purpose of agreeing to the terms of Article I (Exchange of Shares), Article II
(Representations and Warranties of the Shareholders), Section 5.01 (Deliveries
of the Shareholders), Section 6.01 (Shareholders and Company Conditions
Precedent, but only as to the Shareholders), Article VII (Covenants), and
Article VIII (Miscellaneous).


 
The Shareholders:



Kathleen A Glasier and George E. Glasier
Number of Shares: 27,000
 


________________________________




________________________________




B-Mining Company


 ________________________________
By:
Title:
Number of Shares: 15,550
 


Carla Rosas Zepeda
Number of Shares: 1,000
 
________________________________
 
Andrews Mining LLC


 ________________________________
By:
Title:
Number of Shares: 10,000
 
Andrews Mining LLC


 ________________________________
By:
Title:
Number of Shares: 3,600
 
 
25

--------------------------------------------------------------------------------

 
 
Name:  Michael Thompson
Number of Shares: 13,600
 
________________________________
 
Name:  Kyle Kimmerle
Number of Shares: 7,000
 
________________________________


 
Name:  David Kimmerle
Number of Shares: 13,850




________________________________




Name:  Charles Kimmerle
Number of Shares: 1,537




________________________________




Name:  Sara Kimmerle
Number of Shares: 6,863





26 

--------------------------------------------------------------------------------

 